Citation Nr: 0011585	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-28 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
psychiatric disorder, to include major depression with 
psychotic features and mixed bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1980 to February 
1990.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO) for additional development.  The case 
was returned to the Board in February 2000.  The veteran's 
representative submitted additional written argument to the 
Board in March 2000, and the case is now ready for further 
appellate review.  


REMAND

A veteran's assertion of an increase in severity of a service 
connected disorder constitutes a well-grounded claim 
requiring that the VA fulfill the statutorily required duty 
to assist found in 38 U.S.C.A. § 5107(a) (West 1991) because 
it is a new claim and not a reopened claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

When this matter was last before the Board, inter alia, it 
was requested that the veteran be scheduled for a 
comprehensive VA psychiatric examination to determine the 
nature and extent of her psychiatric disorder.  The 
psychiatric examiner was requested to express very specific 
opinions pursuant to the assessment of the veteran's 
disability.  Complete rationale for all opinions expressed 
were asked to be provided.  It was specifically asked that 
the claims folder and a copy of the remand be made available 
to the examiner and reviewed prior to the examination.

In accordance with the Board's instructions, a VA psychiatric 
examination was conducted in May 1997.  Unfortunately, the 
examination report did not include findings relevant to the 
requested opinions regarding the veteran's psychiatric 
disorder, including a statement regarding the significance of 
the Global Assessment of Functioning (GAF) assigned.  
Further, there is no indication in the report of the 
examination that the examiner was able to review the 
veteran's claims file prior to the examination.  In October 
1997, the RO noted the deficiencies in the examination report 
and apparently rescheduled the veteran for another 
examination.  There is no indication that this reexamination 
was accomplished or the reason why it was not.  Moreover, it 
appears that the veteran was hospitalized for her psychiatric 
disorder following the VA examination that was conducted.  

The Board is restrained by Court precedent from proceeding 
without the RO having followed all of the Board's own 
directives.  38 C.F.R. § 19.31 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).  Consequently, the Board is compelled 
to remand the matter for additional examination consistent 
with the directives posed in the Board's prior remand.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be asked to submit 
any additional evidence that she may have 
pertinent to the issue currently on 
appeal.

2.  The RO should request that the 
veteran supply the names and addresses of 
any individuals or treatment facilities 
that have treated her for a psychiatric 
disability since September 1997, and the 
dates of such treatment.  After securing 
any necessary releases, the RO should 
obtain complete clinical records of such 
treatment and associate them with the 
claims folder.  

3.  After the foregoing has been 
accomplished, or within a reasonable 
time, the RO should schedule the veteran 
for a VA psychiatric examination, in 
order to determine the extent of the 
service-connected major depression with 
psychotic features and mixed bipolar 
disorder.  In conjunction with the 
scheduling of the examination, the 
veteran should be advised that failure to 
cooperate by reporting for the 
examination without good cause may result 
in the denial of her claim.  38 C.F.R. 
§ 3.655.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist), should 
be conducted in order to identify and 
describe the symptomatology attributable 
to major depression with psychotic 
features and mild mixed bipolar disorder.  
The veteran's claims file and a separate 
copy of this remand must be made 
available to the examiner prior to the 
examination, and that fact should be 
documented for the record.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability(ies) found to be present.  If 
there are found to be psychiatric 
disorder(s) other than major depression 
with psychotic features and mixed bipolar 
disorder, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which major depression with 
psychotic features and mild mixed bipolar 
disorder affects occupational and social 
functioning.  The examiner is asked to 
express an opinion as to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to major depression with 
psychotic features and mixed bipolar 
disorder:  

(a) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(b) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication;

(c) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss; or 

(d) occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships; or 

(e) occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a worklike setting); and the 
inability to establish and maintain 
effective relationships.  

(f) Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

A multi-axial assessment should be also 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (Global Assessment 
of Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.  

4.  After the development above has been 
accomplished to the extent possible, the 
RO should again review the record and 
ascertain that all requested development 
has been accomplished.  If so, the RO 
should readjudicate the veteran's claim 
for an increased evaluation for her 
psychiatric disorder.  Consideration of a 
higher rating should be made under the 
old criteria for Diagnostic Codes 9206 
and 9209 and the new criteria for the 
applicable diagnostic code(s) found in 
the amended rating schedule.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  T

he appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


